OPINION OF THE COURT
PER CURIAM.
This is an appeal from an order of the District Court affirming the decision of an Administrative Law Judge, which denied Marlene Garner’s application for supplemental security income under title XVI of the Social Security Act. 42 U.S.C. §§ 1381-13831. On appeal to our Court, Garner contends that the decision of the Administrative Law Judge is not supported by substantial evidence and that the Administrative Law Judge committed a variety of other errors.
We have considered Garner’s arguments, and we conclude that the decision of the Administrative Law Judge is supported by substantial evidence. We reject Garner’s additional arguments.
For these reasons, the decision of the District Court is affirmed.